Name: Council Regulation (EEC) No 387/90 of 12 February 1990 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  prices
 Date Published: nan

 No L 42/8 Official Journal of the European Communities 16 . 2. 90 COUNCIL REGULATION (EEC) No 387/90 of 12 February 1990 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain made for the grant of special aid within the same limit in order to permit the incorporation of sunflower seeds produced in Spain into animal feedingstuffs, and the factors to be taken into account to determine the amount therefore should be defined, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (1 ) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds ('), as last amended by Regulation (EEC) No 2180/88 (2), provides for the grant of the subsidy provided for in Article 27 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 2902/89 (4), for rape and sunflower seeds processed in the Community for incorporation into animal feedingstuffs ; whereas that subsidy, calculated in accordance with Article 95 of the Act of Accession, has proved insufficient to permit the incorporation in Spain of such seeds into animal feeding ­ stuffs ; whereas Article 4 of Regulation (EEC) No 475/86 (*), as last amended by Regulation (EEC) No 198/90 (6), provides for the drawing up of a forecast supply balance for the Spanish market ; whereas Article 1 4 of that Regulation provides for compensatory aid to be granted for rape and sunflower seeds used for the produc ­ tion of oil intended for export or to be used by the food industry, up to a quantity not exceeding the positive balance arising, where applicable, when that forecast supply balance is drawn up ; whereas provision should be HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 14 of Regulation (EEC) No 475/86 : '3 . Furthermore^ sunflower seed incorporated into animal feedingstuffs shall qualify, within the limit mentioned in paragraph 1 , for special aid covering the difference between the target price for such seeds in Spain and the price of those seeds on the world market, that difference being adjusted to take account of the impact of the customs duties and of the gap between the domestic price and the price in the world market for competing products . The amount of such aid shall be fixed by the Commission at regular inter ­ vals.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1990 . For the Council The President J. WALSH (') OJ No L 163, 22. 6. 1983, p. 44. 0 OJ No L 191 , 22. 7. 1988, p. 11 . (3) OJ No 172, 30 . 9 . 1966, p. 3025/66. (4) OJ No L 280, 29 . 9. 1989, p. 2. O OJ No L 53, 1 . 3 . 1986, p . 47. (4 OJ No L 22, 27. 1 . 1990, p . 1 .